Citation Nr: 0022359	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1971, and died in December 1993.  The appellant is the 
veteran's widow.  

This matter arises from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

As a preliminary matter, the Board observes that in 
connection with her appeal, the appellant requested to appear 
before a Member of the Board at a personal hearing at the VA 
Central Office in Washington, D.C.  Pursuant to her request, 
she was scheduled to appear for a personal hearing in August 
2000.  However, the appellant failed to appear at the 
appointed time, and without any explanation or notice, or 
request to reschedule or postpone the hearing.  Accordingly, 
the Board will proceed with its review of the appellant's 
claim at this time.  See 38 C.F.R. § 20.702(a) (1999).  



FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's death due to pneumonia resulting from 
demyelinating disease and any incident of his active service, 
to include exposure to Agent Orange therein.  




CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death, to include as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran died from a disease 
related to Agent Orange exposure, or otherwise due to some 
form of disease or parasite incurred while serving in the 
Republic of Vietnam during the Vietnam War.  The evidence 
shows that the veteran did serve in the Republic of Vietnam 
during the Vietnam War.  The law provides that benefits 
arising from the death of a veteran may be granted to a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).  A service-connected disability is one that 
was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases, such as epilepsy or a 
seizure disorder, and an organic disease of the nervous 
system, may be presumed to have been incurred in service, if 
they become manifest to a compensable degree within one year 
after separation from service, or seven years for multiple 
sclerosis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The Board observes, however, that at the time of his death, 
the veteran was in receipt of non-service connected pension 
benefits, but was not otherwise service connected for any 
disability.  The Board also notes that the appellant has not 
offered evidence or otherwise contended that the veteran was 
entitled to receive compensation at the time of his death for 
a service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death, or hypothetically would have 
been entitled to such rating based on evidence in the claims 
file.  See 38 U.S.C.A. § 1318 (West 1991); Green v. Brown, 10 
Vet. App. 111, 118 (1997).   

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and has a disease listed at 38 C.F.R. § 3.309(e) (1999) shall 
be presumed to have been presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  Thus, service connection may be 
presumed for residuals of exposure to Agent Orange by showing 
two elements.  First, a veteran must show that he served in 
the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 3.307(a)(6).  
Secondly, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  The 
diseases associated with exposure to certain herbicide agents 
include chloracne or other acneform disease, consistent with 
chloracne, Hodgkin's disease, multiple myeloma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  

Neither pneumonia nor demyelinating disease is included among 
the diseases that may be presumed service connected under 
38 C.F.R. § 3.309(e).  If the veteran was not medically 
diagnosed as having a disease listed in the regulation, the 
claimant must provide evidence-establishing exposure to Agent 
Orange in order to satisfy evidence of incurrence of 
aggravation of a disease or injury in service.  See McCartt 
v. West, 12 Vet. App. 164 (1999); see also Caluza v. Brown, 7 
Vet. App. 498 (1995).  Notwithstanding the foregoing, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Standards (Radiation Compensation) Act, Pub.L.No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection by proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

However, an individual who submits a claim for VA benefits 
has the burden of first "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  See 38 U.S.C.A. § 5107(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  If the evidence presented by the 
appellant fails to meet this threshold level of sufficiency, 
no further legal analysis need be made as to the merits of 
the claim.  See Boek v. Brown, 6 Vet. App. 14, 17 (1993).  

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of a 
disease or injury in service.  Second, there must be 
competent (i.e. medical) evidence of a disability at the time 
of the veteran's death.  Third, there must be evidence of a 
nexus or link between the in-service injury or disease listed 
on the death certificate as the direct or contributory cause 
of death, and the in-service injury or disease, as shown 
through the medical evidence.  See Epps v. Gober, 126 F.3d 
1464 (1997).  Lay or medical evidence, as appropriate, may be 
used to substantiate the service incurrence.  See Caluza v. 
Brown, 6 Vet. App. at 506; Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  Alternatively, a claim may be well 
grounded based on the application of the rule for chronicity 
of symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

A review of the record shows that the veteran died on 
December [redacted], 1993, of pneumonia secondary to a demyelinating 
disease.  The veteran's widow, the appellant, contends in 
substance, that his death at age 45 was premature, and that 
it must have been the result of exposure to herbicide agents 
or something else he was exposed to during or consumed while 
in Vietnam.  She has also asserted that the veteran's actual 
cause of death was due to peripheral neuropathy due to Agent 
Orange exposure.  

The veteran's service medical records do not show that he has 
any complaints, treatment or diagnosis of a neurological 
nature during service.  The report of his service separation 
examination did not disclose any pertinent defects or 
abnormalities.  

Post-service clinical treatment records dating from 
approximately March 1975 through December 1993 show that the 
veteran experienced a seizure in May 1981 while working at 
the U.S. Postal Service.  Such was characterized as a grand 
mal seizure, and the veteran was placed on Dilantin.  He 
experienced another seizure in March 1984 with numbness in 
his legs, and by February 1985, it was suspected that he had 
developed a seizure disorder that was associated with a 
demyelinating disease (multiple sclerosis or MS).  The 
veteran was then placed on restricted duty and returned to 
work.  His overall physical condition deteriorated to the 
point at which he required constant custodial care by the 
time of his death in December 1993.  

None of the treatment records pertaining to the veteran's 
terminal disease process or other treatment records contained 
any medical opinion suggesting that the veteran's 
demyelinating disease was the result of Agent Orange exposure 
or otherwise to the veteran's active service.  The autopsy 
report likewise was negative for any of the diseases listed 
among those presumptively associated with herbicide exposure 
under 38 C.F.R. § 3.309(e).  Per the biopsy of the veteran's 
brain, he was found to have had Gerstmann-Straussler-Sheinker 
disease (GSS), small neuromas of the anterior roots and 
perivascular nerves of the leptomeninges and parenchymal 
blood vessels of the lumbo sacral spinal cord, and acute 
hypoxic-ischemic neuronal necrosis.  No medical opinions 
suggesting a link between the veteran's terminal disease 
process and his active service, to include Agent Orange 
exposure therein, were offered.  

In support of her claim for service connection, the appellant 
submitted an affidavit from the veteran's brother dated in 
September 1991.  The veteran's brother stated that shortly 
after his return home from Vietnam, the veteran experienced 
weakness in his legs while attempting to water ski in the 
summer of 1973.  He stated that such a physical limitation 
was uncharacteristic of the veteran at that time, and that 
the following November, the veteran experienced an additional 
seizure of brief duration involving some sort of spasm in his 
leg.  He offered that the veteran had indicated that that 
time that he had experienced similar episodes on occasion.  

In further support of her claim for service connection for 
the cause of the veteran's death, the appellant submitted 
several periodical articles from such as Time Magazine, 
Newsweek, Business Week, etc., discussing the progress of 
neurological disorders originating with "mad cow disease" 
in Great Britain.  In addition, the appellant submitted 
medical journal articles addressing the nature of various 
neurological disorders from the Annals of Neurology, Handbook 
of Clinical Neurology, and others.  

Concerning the appellant's contention that the veteran 
suffered from peripheral neuropathy which resulted in his 
death, the Board observes that there is no medical evidence 
of record to show that he suffered from any sort of 
peripheral neuropathy.  The evidence of record fails to 
contain any medical diagnosis to that effect.  Further, the 
Board observes that there is no medical evidence of any sort 
to link the veteran's fatal disease process to any incident 
of his active service, to include Agent Orange exposure 
therein.  While the appellant has suggest that the veteran 
many have had lung cancer or a liver disorder that 
contributed to his death and was associated with Agent 
Orange, no medical evidence has been supported in support of 
this contention.  The Board would also observe that autopsy 
records do not document the presence of either lung cancer or 
a liver disorder at the time of the veteran's death.

The claim that the veteran's death was due to Agent Orange 
must be denied on two grounds.  First, the demyelinating 
disease listed as the underlying cause of death, and 
alternatively characterized as MS, is not listed as a disease 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  In this 
regard, the Board observes that while the veteran was found 
to have suffered from a neurological disease, such was not 
found to be of a type associated with Agent Orange exposure.  
Moreover, the Secretary of the VA has determined that a 
presumption of service connection based on exposure to 
herbicides utilized in the Republic of Vietnam during the 
Vietnam War era is not warranted for such diseases.  See 64 
Fed. Reg. 59232 (1999); 38 C.F.R. §§ 3.307(a)(6)(d), 3.309(e) 
(1999).  

The Board emphasizes that the pneumonia secondary to 
demyelinating disease, listed as the cause of death on the 
veteran's death certificate, is not listed among the 
disorders for which presumptive service connection due to 
Agent Orange exposure is warranted.  As noted previously, 
those diseases subject to presumptive service connection due 
to Agent Orange exposure include chloracne or other acneform 
diseases consistent with chloracne; Hodgkin's disease, non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), soft tissue sarcoma; prostate cancer; 
and acute and sub-acute peripheral neuropathy.  See 38 C.F.R. 
§ 3.309(e).  None of the veteran's service medical records 
show that any of the above-listed diseases under 38 C.F.R. 
§ 3.309(e) were present at any time prior to the veteran's 
death.  

Second, the Board finds that there is no competent medical 
evidence of a direct causal link between any herbicide 
exposure while in Vietnam and the subsequent development of 
any demyelinating disease.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  Although the appellant has asserted that 
she believes that the veteran incurred his neurological 
disorder during active duty in Vietnam, there is no medical 
evidence to support such a contention.  Since the appellant 
has not introduced into the record competent medical evidence 
that establishes a nexus or link between the cause of the 
veteran's death and any disease associated with Agent Orange 
exposure during service, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied as not well grounded.  

Further, there is no competent medical evidence to establish 
a nexus or link between the cause of the veteran's death and 
his active service on a direct basis or presumptive basis.  
The veteran was not service connected for any disabilities, 
although he had an appeal with respect to a claim for service 
connection for MS pending at the time of his death.  The 
medical evidence fails to establish any diagnosis or 
documented symptomatology with respect to any demyelinating 
disease, MS, or other neurological disorder existing at the 
time of the veteran's death during service or otherwise 
within any presumptive period of his separation from service.  
Moreover, there is no documented instance of any 
symptomatology of MS or demyelinating disease prior to May 
1981.  See Epps, supra; Savage, supra.  

In addition, lay statements by the appellant and the 
veteran's brother that he incurred a neurological disease, to 
include peripheral neuropathy, as a result of exposure to 
Agent Orange or due to some other cause in service, do not 
constitute medical evidence.  As lay persons, lacking in 
medical training and expertise, the appellant and the 
veteran's brother are not competent to address issues 
requiring expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, such lay statements 
and opinions are insufficient to render the appellant's claim 
well grounded.  

The Board further recognizes that the appellant has submitted 
a number of magazine articles and excerpts from medical 
journals that discuss various aspects of neurological 
diseases.  The appellant clearly believes that the 
demyelinating disease from which the veteran died was the 
result of exposure to Agent Orange or some other aspect of 
the veteran service in Vietnam.  However, "generally an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is 'too general and inconclusive' to well ground the 
claim."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
the requirements of medical evidence of a nexus to well-
ground a claim).  Medical treatise evidence, however, can 
provide important support when combined with an opinion of a 
medical professional.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999).  In the present case, however, none of the 
veteran's examining or treating physicians offered any 
opinion suggesting that the veteran's fatal disease process 
was linked to his active service, and there is no opinion of 
record in which the material contained in the articles and 
excerpts submitted by the appellant has been used to 
substantiate or suggest any such nexus.  

For the above reasons, it is the decision of the Board that 
the appellant has failed o meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  Simply put, 
what is missing from the appellant's claim is medical 
evidence that supports her contentions.  The Board has not 
been made aware of any additional relevant evidence that 
could serve to well ground the appellant's claim.  As the 
duty to assist has not been triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the appellant's claim.  Therefore, it is not 
required to remand the case for further action.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

Finally, the Board recognizes that this matter is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the appellant's claim on the merits 
while the Board has found her claim to be not well grounded.  
However, when an RO does not specifically address the 
question whether a claim is well grounded, but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death, to 
include as secondary to Agent Orange exposure, is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 




- 11 -






- 1 -


